UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6210


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

VINCENT DONTA WHITE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:16-cr-00026-CCE-1)


Submitted: June 24, 2021                                          Decided: June 29, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vincent Donta White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vincent Donta White appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We review the denial of a

motion for compassionate release for abuse of discretion. United States v. Kibble, 992 F.3d

326, 329 (4th Cir. 2021). Here, the district court assumed without deciding that White

exhausted his administrative remedies and that he stated extraordinary and compelling

circumstances warranting release. See 18 U.S.C. § 3582(c)(1)(A)(i). The court denied the

motion, however, after analyzing the 18 U.S.C. § 3553(a) factors and determining that

relief was not warranted under the circumstances in White’s case.

       Upon review, we conclude the district court did not abuse its discretion in denying

White’s motion for compassionate release based on its thorough consideration of the

§ 3553(a) factors.   See United States v. High, 997 F.3d 181, 187 (4th Cir. 2021).

Accordingly, we affirm the district court’s order. United States v. White, No. 1:16-cr-

00026-CCE-1 (M.D.N.C. Jan. 14, 2021). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2